As filed with the Securities and Exchange Registration No. 333-09515 Commission on April 8, 2010 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 27 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 And Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositors Principal Office) John S. (Scott) Kreighbaum, Esq. ING Americas (U.S. Legal Services) 1475 Dunwoody Drive, West Chester, PA 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement. It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 30, 2010, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Title of Securities Being Registered: Fixed or Variable Group or Individual Immediate Annuity Contract PART A SUPPLEMENT Dated April 30, 2010 To The Prospectus Dated April 30, 2010 For ING Income Annuity Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-238-6273. Notice of Portfolio Reorganization Effective after the close of business on or about August 20, 2010 , the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Opportunistic LargeCap Portfolio ING Growth and Income Portfolio The reorganization will be administered pursuant to a reorganization agreement, which has been approved by the board of trustees of the Disappearing Portfolio. The reorganization agreement will also be subject to shareholder approval. If shareholder approval is obtained, the reorganization is expected to take place on or about August 20, 2010, resulting in a shareholder of the Disappearing Portfolio becoming a shareholder of the Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Disappearing Portfolio, and the Disappearing Portfolio will no longer be available under the contract. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolio will be automatically allocated to the Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Customer Contact Center at 1-800- 238-6273. As of the relevant effective date noted above, any references in the prospectus to the Disappearing Portfolio as being available under the contract are deleted. ING Life Insurance and Annuity Company Variable Annuity Account B of ING Life Insurance and Annuity Company Fixed/Variable Single Premium Immediate Annuity Contract ING I NCOME A NNUITY April 30, 2010 The Contract. The contract described in this prospectus is a fixed or variable, group or individual immediate annuity contract issued by ING Life Insurance and Annuity Company (the Company, we, us, our). It is issued to you, the contract holder as either a nonqualified contract, or a contract that qualifies for special federal income tax treatment under the Internal Revenue Code of 1986, as amended (Tax Code) or with retirement plans qualifying under Tax Code sections 401 or 457. Contracts sold in New York are not available for 457 plans. Why Reading this Prospectus is Important. This prospectus contains facts about the contract and its investment options that you should know before purchasing. The information will help you decide if the contract is right for you. Please read this prospectus carefully. Investment Options. The contract offers variable investment options and a fixed dollar option.
